h CARTER, C.J.,
Dissents.
I respectfully disagree with the majority opinion and submit that the decision of the trial court should be affirmed.
LSA-Const. Art. 6, § 29 allows the legislature to authorize the imposition of sales and use taxes by local government subdivisions (if approved by a majority of the electors voting thereon).
LSA-R.S. 33:2711 clearly authorizes municipalities (except in certain parishes) to authorize an additional one percent sales or use tax pursuant to Art. 6 § 29B of the Louisiana Constitution. The act clearly provides that this sales and use tax shall be in addition to all other sales and use taxes that the municipality is authorized to levy.
I believe that LSA-R.S. 33:2721.6 limits the authority of parish government bodies and school boards, but not municipalities. The provision of Section A(2) “within any parish or municipality, shall not exceed *151four percent,” in my opinion, is not a limit on municipalities, but is only a limit on a parish governing body or school board. This is further demonstrated by the following language of the statute which provides, “Any parish or school board levying or presently authorized to levy an additional sales and use tax which exceeds the four percent- level described above shall not be authorized by this Section to levy an additional sales tax.” Clearly, municipalities are not prevented from exceeding the four percent level.
The majority finds ambiguity when I respectfully submit that there is none. LSA-R.S. 33:2711 is clear as written and allows the assessment of the one percent sales tax by the municipality. LSA-R.S. 33:2721.6 limits the authority of parish government bodies and school boards (but not municipalities) to a sales and use tax of a combined total of four percent.